          Case 1:20-cv-00399-HBK Document 29 Filed 03/17/21 Page 1 of 1

                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF CALIFORNIA

CHRISTOPHER VALENCIA,                             1:20-cv-00399-HBK- (PC)
               Plaintiff,
                                                  ORDER & WRIT OF HABEAS CORPUS
                                                  AD TESTIFICANDUM TO TRANSPORT
v.                                                PLAINTIFF, CHRISTOPHER VALENCIA,
                                                  CD # T-05563; BY TELEPHONE
                                                  (VIA ZOOM)
STU SHERMAN, et. al.,
                  Defendants.                     DATE: March 30, 2021
                                                  TIME: 1:15 p.m.

        Christopher Valencia, inmate, CDC #T-05563, a necessary and material witness for the
Plaintiff in proceedings in this case on March 30, 2021, is confined at Corcoran State Prison,
P.O. Box 8800 Corcoran, CA 93212, in the custody of the Warden. In order to secure this
inmate's attendance, it is necessary that a Writ of Habeas Corpus ad Testificandum issue
commanding the custodian to produce the inmate by Telephone, Via Zoom before Magistrate
Judge Erica P. Grosjean on March 30, 2021, at 1:15 p.m.

        ACCORDINGLY, IT IS ORDERED that:

        1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above, along with any necessary legal
property, to appear by Telephone (Via Zoom) to testify in United States District Court at the
time and place above, and from day to day until completion of court proceedings or as ordered
by the court; and thereafter to return the inmate to the above institution;

        2. The custodian is ordered to notify the court of any change in custody of this inmate and
is ordered to provide the new custodian with a copy of this writ.

                      WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden of Corcoran State Prison

        WE COMMAND you to produce the inmate named above, along with any necessary
legal property, to appear by Telephone (Via Zoom) to testify before the United States District
Court at the time and place above, and from day to day until completion of the proceedings, or as
ordered by the court; and thereafter to return the inmate to the above institution.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.




     March 16, 2021              ____________________________________
                                 U.S. Magistrate Judge Helena Barch-Kuchta
